Hough, J.,
Concurring. — The 4th section of the 5th article of the constitution, provides that the officers named in said article, among whom is the relator, shall receive, for their services, a salary to be established by law, which shall not be increased, or diminished,, during their official terms; and they are not allowed to receive any fees, costs, perquisites of office, or other compensation. That is, they shall receive no other compensation than the salary estab*68lished by law. No other compensation for what? Eor their services. Eor what services ? Eor their"'services as such officers. Why did the relator render the service for which he now seeks special compensation ? Because he was Secretary of State, and the constitution says the Secretary of State shall render such service. It being the duty of the Seeretary of State to render such service, it is wholly immaterial that in rendering it, he acted as a member of the Board of Equalization. The constitution makes it his duty to act as a member of that board. This duty is not devolved upon M. K. McGrath, but upon the Secretary of State, whoever he may be. It is a duty attached to the office, and therefore it is an official duty; and for the performance of his official duty, the Secretary of State is entitled to no other compensation than his salary. The service rendered by the relator with other officers in adjusting and equalizing the valuation of real and personal property among the several counties in the State, is, it must be conceded, an important one; one for which the convention that framed the constitution might very appropriately have authorized the Legislature to provide special compensation. But that body evidently thought that the Legislature would provide salaries for these officers which would afford adequate compensation for all the services which they were required to render to the State. How else could it have happened that in constituting the Governor, Secretary of State and other officers a Board of Equalization in lieu of the board previously composed of State Senators, they simply provided that they should perform such duties as were then, or should thereafter bo, prescribed by law, but did not say that they should receive the same compensation theretofore provided by law for the senators, when acting as a board, or that they should receive such compensation as the Legislature might provide, or indeed any compensation whatever. It is a significant fact that the Legislature has not undertaken to provide any compensation for these officers, when acting as a Board of *69Equalization; and it is plain to my mind, that the compensation provided for the senators when they performed this service, cannot be transferred by implication to the executive officers now composing the board, even though there were no constitutional inhibition in the way. By the 7th section of article 4 of the constitution, it is provided that in the event the General Assembly shall fail, or refuse to district the State for senators, as therein required, it shall be the duty of the Governor, Secretary of State and Attorney General, within thirty days after the adjournment of the General Assembly on which such duty devolved, to perform said duty, and to file in the office of the Secretary of State a full statement of the districts formed by them, which statement, it is provided, shall after certain prescribed formalities, he as binding and effectual as if done by the General Assembly. Would it be pretended that the officers named, in rendering such service, would not be acting in their official capacity, because they would, for the time being, exercise the functions of. the Legislature, and would they, while engaged in the performance of such duty, be entitled to the per diem allowed by law to the members of the Legislature ? Is is not plain that this duty though legislative in its character, is imposed upon them as executive officers, and that they cannot claim any additional compensation therefor ? Undoubtedly, any of the executive officers named in the 5th article of the constitution, may for any service of a private and unofficial character, receive such compensation as may be agreed upon between them and the persons employing them, but for any service which they are required by the constitution to render to the State, they can receive no other compensation than their salaries. I concur in refusing the writ.